Citation Nr: 0621061	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran had active service from September 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for PTSD.  


FINDINGS OF FACT

1.  The record does not reflect that the veteran engaged in 
combat.

2.  The veteran's PTSD diagnosis has not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.304(f)) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2002 letter 
told the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection for PTSD

The veteran seeks service connection for PTSD.  The record 
discloses that he has been diagnosed as having PTSD.  
However, as set forth below, the veteran did not serve in 
combat and the veteran's PTSD diagnosis has not been 
attributed to a verified in-service stressor.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for PTSD, the veteran must 
submit medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 shows that the veteran's primary 
military occupational specialty (MOS) was a mortarman; 
however, it further indicates that he did not receive any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Further, the veteran has not specifically 
identified any particular combat situation in the record nor 
does the record otherwise establish that the veteran had 
combat service.  The record indicates that the veteran had 
service in the Republic of Vietnam from August 1972 to 
October 1972.

A VA psychiatrist noted that the veteran "admits to having 
dreams and flashbacks of h[i]s experience in combat."  
However, this notation is insufficient to establish 
definitively the veteran's participation in combat.  Whether 
the veteran participated in combat is a factual 
determination, not a medical determination. Likewise, to the 
extent that there are medical opinions of record concluding 
that the veteran has PTSD due to combat, these opinions are 
based on an oral history provided by the veteran that he had 
combat service and lack a factual basis.  They therefore are 
outweighed by the information recorded in the veteran's 
service records that show no combat service.

Since the evidence shows that the veteran did not engage in 
combat with the enemy, his stressors cannot be related to 
combat.  Moreover, his allegations with regard to stressors 
alone are not enough to establish the occurrence of those 
stressors.  Rather, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

VA medical evidence dated after the veteran had been 
discharged from service satisfies the first element of a PTSD 
claim under the criteria of 38 C.F.R. § 3.304(f) because it 
shows that a VA psychiatrist diagnosed the veteran as having 
PTSD in August 2002.  Having reviewed the veteran's diagnosis 
of PTSD, the Board must now determine whether there is 
competent medical evidence linking PTSD to claimed in-service 
stressors and whether there is credible supporting evidence 
that a claimed in-service stressor occurred.

The veteran has never claimed that he received PTSD as the 
result of a particular stressor experienced during active 
service.  The veteran's claims file is completely devoid of 
any mention of a specific event or events that may have led 
to his diagnosis of PTSD.  

In November 2002, the RO notified the veteran that stressor 
evidence was needed to support his claim and requested that 
the veteran provide credible supporting evidence that an in-
service stressor occurred.  The veteran never responded, and 
in January 2003 the RO issued a rating decision denying his 
claim on the basis that he did not respond to its request for 
an account of a stressor.  In May 2004, the RO issued a 
statement of the case affirming the denial and again urged 
the veteran to "submit the requested information regarding 
traumatic in-service events."  The veteran did not respond 
with an account of any in-service stressful experience.  In 
June 2006, the veteran did not report for his scheduled 
Travel Board hearing.  In sum, an account of traumatic in-
service events has yet to be provided.

Inasmuch as it is not readily apparent from the record that 
the veteran had combat service and his PTSD symptoms have not 
been attributed to a verified in-service stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


